Name: Commission Regulation (EEC) No 3350/80 of 23 December 1980 amending Regulation (EEC) No 2378/80 on additional special detailed rules governing the issue of export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 / 18 Official Journal of the European Communities 24. 12 . 80 COMMISSION REGULATION (EEC) No 3350/80 of 23 December 1980 amending Regulation (EEC) No 2378/80 on additional special detailed rules governing the issue of export licences in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( 1 ), as last amended by Regulation (EEC) No 2966/80 (2 ), and in particular Article 15 (2) thereof, Whereas the circumstances which required adoption of Commission Regulation (EEC) No 2378/80 (3 ) still obtain ; whereas it is therefore necessary to extend the period of application of that Regulation by three months ; HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 2378/80 , '31 December 1980 ' is hereby replaced by '31 March 1981 '. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 307, 18 . 11 . 1980 , p . 54 . h ) OJ No L 241 , 13 . 9 . 1980 , p . 19 .